Case: 22-1841    Document: 34    Page: 1   Filed: 11/15/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  LLOYD GOODNOW,
                   Plaintiff-Appellant

                            v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2022-1841
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:21-cv-01883-EGB, Senior Judge Eric G. Bruggink.
                  ______________________

                Decided: November 15, 2022
                  ______________________

     LLOYD GOODNOW, SR., Morriston, FL, pro se.

     MICHAEL DUANE AUSTIN, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for defendant-appellee. Also repre-
 sented by REGINALD THOMAS BLADES, JR., BRIAN M.
 BOYNTON, PATRICIA M. MCCARTHY.
                 ______________________

   Before MOORE, Chief Judge, LOURIE and PROST, Circuit
                         Judges.
Case: 22-1841    Document: 34      Page: 2    Filed: 11/15/2022




 2                                             GOODNOW   v. US



 PER CURIAM.
     Lloyd Goodnow appeals a decision of the Court of Fed-
 eral Claims dismissing his complaint for failure to state a
 claim upon which relief can be granted. Because the Court
 of Federal Claims properly dismissed Mr. Goodnow’s com-
 plaint, we affirm.
                        BACKGROUND
     On October 19, 2021, Mr. Goodnow filed an amended
 complaint against the United States for breach of contract.
 S. Appx. 6–13. Mr. Goodnow alleged that a former con-
 gressman had hired his company to gain information on
 terrorist training camps. S. Appx. 11. The Court of Federal
 Claims dismissed Mr. Goodnow’s amended complaint un-
 der Rule 12(b)(6) for failure to state a claim, determining
 the complaint failed to sufficiently allege any of the essen-
 tial elements of a contract with the United States. Mr.
 Goodnow filed a motion for reconsideration, which the
 Court of Federal Claims denied. Mr. Goodnow appeals. We
 have jurisdiction pursuant to 28 U.S.C. § 1295(a)(3).
                         DISCUSSION
      We review a decision of the Court of Federal Claims
 dismissing a complaint for failure to state a claim de novo.
 Jones v. United States, 846 F.3d 1343, 1351 (Fed. Cir.
 2017). In reviewing the dismissal, we must accept all well-
 pleaded factual allegations as true and draw all reasonable
 inferences in Mr. Goodnow’s favor. Id. An express or im-
 plied-in-fact contract with the United States requires: “(1)
 mutuality of intent, (2) consideration, (3) an unambiguous
 offer and acceptance, and (4) ‘actual authority’ on the part
 of the government’s representative to bind the government
 in contract.” Hanlin v. United States, 316 F.3d 1325, 1328
 (Fed. Cir. 2003) (quoting City of Cincinnati v. United
 States, 153 F.3d 1375, 1377 (Fed. Cir. 1998)).
    The Court of Federal Claims did not err in dismissing
 Mr. Goodnow’s amended complaint.        Mr. Goodnow’s
Case: 22-1841        Document: 34    Page: 3   Filed: 11/15/2022




 GOODNOW     v. US                                           3



 amended complaint, even under a liberal construction, fails
 to allege the elements of a binding contract with the United
 States. Mr. Goodnow fails to allege that the former con-
 gressman had the authority to bind the United States in
 contract. Further, the amended complaint contains no de-
 tails as to the essential terms of the purported agreement,
 including what services Mr. Goodnow would provide or how
 much the former congressman would pay for any services.
 See Mod. Sys. Tech. Corp. v. United States, 979 F.2d 200,
 202 (Fed. Cir. 1992) (“In the absence of contractual intent
 or sufficiently definite terms, no contractual obligations
 arise.”). As the Court of Federal Claims properly dismissed
 Mr. Goodnow’s complaint for failure to state a claim, we
 affirm. 1
                          AFFIRMED
                             COSTS
 No costs.




    1     Mr. Goodnow also argues the Court of Federal
 Claims violated his due process rights because Mr. Good-
 now did not have access to a document listing the deadline
 for the government to file its reply motion, causing Mr.
 Goodnow to file erroneous motions. Appellant’s Informal
 Br. at 4, 6–7. Due process requires notice and a fair oppor-
 tunity to be heard. Cleveland Bd. of Educ. v. Loudermill,
 470 U.S. 532, 546 (1985). Mr. Goodnow has not shown how
 filing erroneous motions harmed his ability to adjudicate
 his claim or any harm he suffered as a result. Thus, Mr.
 Goodnow has not set forth a cognizable due process claim.